                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:18-cv-00297-FDW
                               (3:16-cr-00042-FDW-2)

ROBERT DONEIL CLYBURN, JR.,               )
                                          )
      Petitioner,                         )
                                          )
vs.                                       )                                 ORDER
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
      Respondent.                         )
__________________________________________)

       THIS MATTER is before the Court on its own motion following the filing of the

Government’s Response to Petitioner’s pro se Motion to Vacate, Set Aside or Correct Sentence

pursuant to 28 U.S.C. § 2255. (Doc. No. 3.) In accordance with the principles articulated in

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), the Court notifies Petitioner that he has a

right to reply to the Government’s Response. Failure to reply may result in denial of Petitioner’s

§ 2255 Motion to Vacate without further notice.

       IT IS, THEREFORE, ORDERED that Petitioner shall have thirty (30) days from

entrance of this Order to reply to the Government’s Response.

                                             Signed: November 28, 2018
